WILL   WILSON
A-RNEY      GENERAL
                               December 21, 1962


      Mrs. Bess Blackwell               Opinion No. W-15i3
      Executive Secretary
      State Board of Hairdressers       Re:   Whether the students in a
       and Cosmetologists                     cosmetology department in
      Austin, Texas                           a Vocational High School
                                              are eligible to work on the
                                              public for a fee or other
      Dear Mrs. BLackwell:                    compensation.
                You have requested an opinion from this office upon
      the question of whether, pursuant to Article 7&b   Vernon’ls
      Penal Code, students in the Cosmetology DepartmenE of a Voca-
      Mona1 High School are eligible to work on ‘the public for a
      fee or compensation.
                It is our understanding that many of the Public Voca-
      tional Schools have Cosmetology Departments, have complied with
      the provisions of Section 5 of Article 73&b, and are $e;zfgr;
      eligible to operate as a school of beauty culture.
      further understanding that the graduates of these Cosmetology
      Departments of Public Vocational Schools are eligible for licen-
      sure by the State Board of Hairdressers and Cosmetologists if
      such graduates meet the requirements of licensure as set forth
      by Section 4 of Article 73&b.
                Section 5 of Article ‘&b pertains to the prerequi-
      sites of operating a school of beauty culture, and, in addition,
      sets ,forth certain conditions and requirements which must be met
      and adhered to by anyone desiring to conduct a school of beauty
      culture. Section 5(e) of Article 73&b provides that:
                “No school shall be permitted to charge for
          work done by any student who has not completed
          fifty per cent (5056)of the required number of
          hours, as provided for in Section 5, Subsection
           (b); and no school shall be permitted to charge
          for work done by licensed instructors.”
                   Section 5(a) of Article 734b provides in   part that:
                I,   . Provided, hotlever,that the require-
           ments L’to floorsspace, type of building, bond
                                                              .    .




Mrs. Eess Blackwell, page 2   (WW-1513)


     requirement and number of licensed instructors
     shall not apply to Public Vocational Schools."
          The above quoted provision found in Section 5(a) of
Article 734b indicates that the Cosmetology Departments of Pub-
lic Vocational Schools are exempted from certain requirements
as to floor space, type of building, bond requirement, and num-
ber of licensed instructors; however, this is the only exemption
afforded the Cosmetology Departments of Public Vocational
Schools.
          Section 5(e) of Article 73&b allows schools of beauty
culture to charge for work done by students when such students
have completed fifty per cent (50%) of the required ~number of
instructional hours set forth in Section 5(b) of Article 73&b.
          The above quoted provisions of Section 5'(a)of Arti-
cle 734b do not exempt Public Vocational Schools from the re-
strictions set forth in Section 5(e) of,Article 73&b, nor does
Section 5(e) of Article 734b prohibit Public Vocational Schools
from permitting a charge to be made for work done by students
who have completed the required percentage of instruction.
          We are therefore of the opinion that there is no pro-
hibition against the students in a Cosmetology Department of
a Public Vocational School engaging in hair dressing, cosmetol-
ogy, and manicuring upon the public, and there being a fee or
compensation charged for such work by the school as long as the
provisions of Section 5(e) of Article 734b are complied with.

                              SUMMARY
          There is no prohibition against the students in
    a Cosmetology Department in a Public Vocational School
    engaging in hair dressing, cosmetology, and manicuring
    upon the public, and a fee or compensation being
    charged for such work by the school as long as the pro-
    visions of Section 5(e) of Article 73&b are complied
    with.
                               Yours very truly,
                               WILL WILSON



                                    spat Dailey
PB:wb                                Assistant
 -s. Bess Blackwell, page 3
Ml                            (W-1513)


APPROViZD:
OPINIO1\!
        COMMITTEE
W. V. Geppert, Chairman
Sam Wilson
Grady Chandler
Pat Bailey
Vernon Teofan
REVIEWZD FOR 'IX?.
                 ATTORNEY GENERAL
BY:   Leonard Passmore